Title: From Thomas Jefferson to Robert Scot, 30 May 1781
From: Jefferson, Thomas
To: Scot, Robert


        
          Sir
          Charlottesville May 30 1781
        
        There is an Indian Chief from Kaskaskia with some companions arrived here, whose rank, services, disposition and proposals are such as require attention from us and great respect. He has particularly desired to be distinguished by a medal, and we think it of so much Importance as to send the bearer express to wait till you can make a medal of the kind formerly made and send it up by him. As he is impatient to return I must endeavour to retain him by such devices as I can and in the mean time press you to lay aside all other work and make one which I shall hope to receive by the return of the bearer as speedily as possible.
        That we may not be at the like loss hereafter I must desire you to make half a dozen more and send them to the Executive. I am &c,
        
          Thomas Jefferson
        
      